         Case 3:20-cv-02134-BEN-KSC Document 40 Filed 04/22/21 PageID.294 Page 1 of 1



     1
 2
 3
 4
 5                                 UNITED STATES DISTRICT COURT
 6                               SOUTHERN DISTRICT OF CALIFORNIA
 7
 8        VISTA VERDE MASTER ASSOCIATION,                Case No.: 20-cv-02134-BEN-KSC
 9                         Plaintiff,
          V,
                                                         ORDER DENYING AS MOOT
10                                                       MOTION FOR EXTENSION OF
11       BROKER SOLUTIONS, INC. DBA NEW                  TIME TO ANSWER
         AMERICAN FUNDING, a Corporation;
12       MORTGAGE ELECTRONIC REGISTRATION                [ECF No.10]
         SYSTEMS, INC., acting solely as a nominee for
13
         BROKER SOLUTIONS, INC. dba NEW
14       AMERICAN FUNDING, a Corporation;
         LAKEVIEW LOAN SERVICING LLC; MCT
15
         GROUP, SAN DIEGO COUNTY
16       DEPARTMENT OF CHILD SUPPORT
         SERVICES; INTERNAL REVENUE SERVICE;
17
         OTAY WATER DISTRICT,
18                         Defendants.
19
20             On November 30, 2020, Defendant Lakeview Loan Servicing LLC ("Lakeview")
21       filed a Motion for Extension of Time to File an Answer (the "Motion") to the complaint
22       filed by Vista Verde Master Association. ECF No. 10. Three days later, Lakeview filed
23       a responsive pleading. See ECF No. 12. Accordingly, the Motion is DENIED as moot.
24       Defendant's responsive phiading, however, is treat     as being timely filed .
25                                                                              •
26
                                                                                .BENITEZ
27                                                            United Stat   District Judge
28


                                                                                    20-CV-2134-BEN-KSC
